Exhibit 10.11.3

AMENDMENT TO THE

CITICORP 1997 STOCK INCENTIVE PLAN

Pursuant to approval by the Personnel and Compensation Committee of the Board of
Directors of Citigroup Inc., the Citicorp 1997 Stock Incentive Plan, as amended
effective as of October 17, 2006 (the “Plan”), is hereby amended, effective
January 1, 2009, to read as follows:

I.

All awards that are outstanding under the Plan as of January 1, 2009 and which
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
shall operated in compliance with the terms of the Plan, as amended herein,
notwithstanding anything to contrary in an applicable award agreement.

II.

Section 8 of the Plan is hereby amended by adding a new sentence to the end
thereof, which shall read as follows:

Notwithstanding the foregoing, if the payment or crediting of dividends or
dividend equivalents is in respect of an Award that is subject to Section 409A
of the Code, then the payment or crediting of such dividends or dividend
equivalents shall conform to the requirements of Section 409A of the Code and
such requirements shall be specified in writing.

III.

Section 9 shall be amended by designating the first paragraph thereof as
subsection (a) and adding the following sentence to the end thereof, which shall
read as follows:

Notwithstanding the foregoing, with respect to any Award subject to Section 409A
of the Code, the Committee shall not take any action described in the preceding
sentences unless it has determined that such action will not result in any
adverse tax consequences for any Participant under Section 409A of the Code.

IV.

Section 9 shall be amended by adding subsections (b) through (d), which shall
read as follows:

(b) Notwithstanding any provision of this Plan to the contrary, if a Participant
is a “specified employee” (as defined in Section 409A of the



--------------------------------------------------------------------------------

Code) at the time of his or her “separation from service” (as defined in
Section 409A of the Code), any payment(s) with respect to any Award subject to
Section 409A of the Code to which such Participant would otherwise be entitled
by reason of such separation from service shall be made on the date that is six
months after the Participant’s separation from service (or, if earlier, the date
of the Participant’s death).

(c) If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment. For purposes of the preceding
sentence, the term “series of installment payments” has the same meaning as
provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

(d) If, pursuant to any Award granted under the Plan, a Participant is entitled
to receive a payment on a specified date, such payment shall be deemed made as
of such specified date if it is made (i) not earlier than 30 days before such
specified date and (ii) not later than December 31 of the year in which such
specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that the Participant shall
not be permitted, directly or indirectly, to designate the taxable year in which
such payment is made.

V.

Section 11 of the Plan is hereby amended by adding the following sentence to the
end of the flush sentence after Section 11(b), which shall read as follows:

Notwithstanding the foregoing, with respect to Awards subject to Section 409A of
the Code, the effect of a Change of Control and what constitutes a Change of
Control shall be set forth in the underlying Award programs and/or Award
Agreements.

VI.

The Plan is hereby amended to provide new Sections 21 and 22, which shall read
as follows:

21. SECTION 409A OF THE CODE.

To the extent that any Award granted under the Plan is subject to Section 409A
of the Code, it is intended that the provisions of this Plan comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.



--------------------------------------------------------------------------------

22. NO LIABILITY.

Notwithstanding any provision of this Plan to the contrary, in no event shall
the Company or any Subsidiary be liable to a Participant on account of an
Award’s failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, Section 409A of the Code.

VII.

No provision of this amendment is intended or shall be construed as authorizing
future grants under the Plan.